Citation Nr: 1532970	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  06-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye disability, including bilateral reticular degeneration, dry eye, and refractive error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In the September 2006 Substantive Appeal, the Veteran requested a Videoconference Board hearing.  The Veteran did not appear at the Videoconference Board hearing, which was scheduled for August 2013.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).

In February 2014 and October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the February and October 2014 Board Remands is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The Veteran sustained an injury to the right eye in service.

2.  The Veteran has currently diagnosed bilateral reticular degeneration, dry eye, and refractive error.

3.  The in-service right eye injury did not create additional disability of refractive error during service. 

4.  The bilateral eye disability, including bilateral reticular degeneration and dry eye, did not have onset in service and is not related to active service, including to the in-service right eye injury.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in May 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2005 notice did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, because this decision denies the appeal for service connection for a bilateral eye disability (adjudicated herein), there will be no ratings or effective dates assigned, rendering moot and any questions as to ratings or effective dates.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic file includes the Veteran's service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, an April 2014 VA examination, a November 2014 addendum medical opinion, and the Veteran's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for a bilateral eye disability in April 2014 (pursuant to the February 2014 Board Remand).  A VA addendum medical opinion was obtained in November 2014 pursuant to the October 2014 Board Remand.  38 C.F.R. § 3.159(c)(4) (2014); see Stegall, 11 Vet. App. at 271.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, as discussed in the October 2014 decision, the Board found the April 2014 VA examiner's medical opinion to be inadequate insofar as it did not adequately address the etiology of the diagnosed reticular degeneration.

As such, the Board requested an addendum medical opinion in October 2014, which was provided in November 2014.  The Board finds that the April 2014 VA examination and the November 2014 addendum medical opinion, taken together, are adequate with regard to the claim for service connection for a bilateral eye disability.  The fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a bilateral eye disability has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, reticular degeneration, dry eye, and refractive error of the eyes are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Eye Disability

The Veteran contends that the bilateral eye disorders that he now has is the result of an injury of the right eye sustained during service.  Specifically, the Veteran contends that a bamboo stick became stuck in his eye while serving in Vietnam and that he has continued to experience eye problems in the years since that time.

After reviewing all the lay and medical evidence of record, the Board first finds that the evidence is at least in equipoise as to whether the Veteran sustained an eye injury in service.  Service treatment records are absent for any complaint of, treatment for, or diagnosis of, an eye condition; however, the Veteran's personnel records demonstrate that the Veteran had service in the Republic of Vietnam, and the DD Form 214 also indicates that the Veteran had a military occupational specialty of light weapons infantryman.  As such, the Veteran's assertion of sustaining an eye injury when being stuck in the right eye with a bamboo stick in Vietnam is consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002). 

Notwithstanding the right eye injury in service, the evidence does not show that the in-service right eye injury created additional disability of refractive error during service, even in the right eye.  The injury in service was limited to the right eye.  The Veteran has bilateral refractive error.  For these reasons, the right eye injury was not a "superimposed injury" that worsened refractive error during service. 

The Board next finds that the Veteran has current disabilities of both eyes.  A January 2012 VA optometry note includes a diagnosis of, among other conditions, bilateral reticular degeneration.  An April 2014 VA examination report reflects a history or findings of bilateral dry eye, and also notes bilateral refractive error, which is not a disability for VA compensation purposes.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral eye disability is not related to service.  In the April 2014 VA examination report, the VA examiner opined that the Veteran's dry eye is not related to the in-service reported eye injury when a piece of bamboo became stuck in his eye, and as such, the dry eye is not the result of a disease or injury in service.  The VA examiner explained that dry eye is acquired with age and is a very common condition that is not related to any previous eye injury.  While dry eye can be associated with a previous trauma, the VA examiner indicated that no signs of previous trauma existed at the time of the VA examination.  Further, the VA examiner noted that the Veteran's symptoms of dry eye are bilateral and that the claimed injury is to the right eye only.  If the dry eye were related to the in-service trauma, the VA examiner reasoned that the Veteran's symptoms would be confined to the right eye only.

The VA examiner also opined that the Veteran's refractive error is not related to the in-service reported eye injury when a piece of bamboo became stuck in his right eye.  As mentioned above, refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes, unless such defect was subjected to a superimposed disease or injury which created additional disability.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  The VA examiner explained that the Veteran's refractive error is not the result of a disease or injury in service as there is no reduction in vision at a distance with or without glasses.  The VA examiner noted that the Veteran's reduced vision at near sight is completely compensated for with lenses.  The VA examiner also explained that there is no irregular astigmatism in the right eye as a result of a corneal scar because there is no corneal scar present as a result from an in-service eye injury.  

Pursuant to the October 2014 Board Remand, the VA examiner provided an addendum medical opinion in November 2014 regarding the bilateral reticular degeneration diagnosed in January 2012.  Citing to medical literature, the VA examiner opined that, although reticular degeneration has been noted in the Veteran's eye examination (in January 2012), it is not a disability, and essentially, the condition is a variation of normal, which is a finding consistent with age.  The VA examiner explained that reticular degeneration does not cause any reduction in vision, does not cause any symptoms, and is merely pigmentary changes in the peripheral retina.  

The Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral reticular degeneration and dry eye are not related to service.  Specifically, the April 2014 VA examiner (who also provided the November 2014 addendum medical opinion) indicated her review of the Veteran's medical records, including the service treatment records and the Veteran's lay contentions of in-service eye injury.  The VA examiner ultimately concluded that there was no relationship between the Veteran's service and the current bilateral reticular degeneration or dry eye, or refractive error.  The evidence otherwise shows that the refractive error was not subjected to a superimposed disease or injury that created additional disability, including during service.  The VA examiner's opinion is based on the accurate facts shown in the record, and the opinion is competent and probative.

In this case, the Veteran has contended that he has had eye problems since the eye injury sustained during service.  Although bilateral reticular degeneration, dry eye, and refractive error are not "chronic diseases" to which presumptive service connection provisions based on "continuous" post-service symptoms may be applied, the Veteran's contentions of persistent eye problems since the in-service eye injury will be addressed.  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report many symptoms of eye disorder, such as dry eyes, pigmentary changes in the retina, and visual impairment because this requires only personal knowledge as it comes to him through the senses.  Layno at 470.  However, the Veteran's more recent assertion of continuous eye disorder symptoms since service is inconsistent with, and outweighed by, lay and medical evidence more contemporaneous to service and during the period since service separation.  In the December 1965 report of medical history (recorded shortly prior to service separation), the Veteran reported that he did not have eye trouble.  The associated separation report of medical examination revealed a normal clinical evaluation of the Veteran's eyes.  The first recorded complaint of a bilateral eye disorder is found in the April 2005 claim for service connection, four decades after service separation.  This gap between the in-service eye injury and the initial complaint is one factor, among others indicated in this Board decision, weighing against a finding of continual symptoms of eye disorder since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Regarding the Veteran's recent assertion of eye disorder symptoms since service, while the Veteran initially filed a claim for benefits in June 1972, he did not file a claim for service connection for a bilateral eye disorder until April 2005 or mention the presence of eye problems.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, in this case, in June 1972, the Veteran filed claims for benefits, but did not mention any eye symptoms.  This suggests to the Board that there was no pertinent eye symptomatology at that time.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim or mention of a bilateral eye disorder, when viewed in the context of his action making other claims for compensation, may reasonably be interpreted as indicative the lack of bilateral eye symptomatology at the time he filed the 1972 claim. 

The Board has weighed the Veteran's statements as to persistent eye problems since service and finds his more recent recollections and statements made in connection with or after the claim for service connection was filed in April 2005 to be of lesser probative value then the earlier, more contemporaneous histories.  See Pond v. West, 12 Vet. App. 341 (1991) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the weight of the evidence is against a finding of persistent eye symptoms after service.


As to the Veteran's assertion that the in-service eye injury caused the current bilateral eye disabilities, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 
581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 
492 F.3d at 1377).  In this case, the causes of the Veteran's bilateral reticular degeneration, dry eye, and refractive error involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's eye conditions.  The Veteran is competent to relate symptoms of bilateral reticular degeneration, dry eye, and refractive error that he experienced at any time, but he is not competent to opine on whether there is a link between the current bilateral reticular degeneration, dry eye, and refractive error and an in-service injury to only one eye decades prior because such conclusions regarding causation require specific, highly specialized, medical knowledge and training regarding some unseen and complex processes of the eyes, knowledge of the various risk factors and causes of bilateral reticular degeneration, dry eye, and refractive error, specific clinical testing for these eye conditions, and knowledge of likely date of onset and ranges of progression of bilateral reticular degeneration, dry eye, and refractive error that the Veteran is not shown to possess.  See Kahana, 24 Vet. App. at 438 (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis). 

Based on the above, the Board finds that the weight of the competent and credible evidence is against a finding of a relationship between the Veteran's current bilateral eye disability and military service.  For these reasons, the Board finds that a 

preponderance of the evidence is against the claim for service connection for a bilateral eye disability, and the appeal must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral eye disability, including reticular degeneration, dry eye, and refractive error, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


